DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-26 directed to invention non-elected without traverse.  Accordingly, claims 20-26 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 20-26 have been cancelled.

Response to Amendment
This Office action is in response to the communication filed 06/13/2022.
Applicant’s arguments, see pages 11-16, filed 06/13/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 
The Amendments to Claims 1-3, 5-10, and 15-16, filed 06/13/2022, are acknowledged and accepted.
The Cancellation of Claims 4 and 17, filed 06/13/2022, are acknowledged and accepted.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 20-26 have been cancelled.

Reasons for Allowance

Allowable Subject Matter
Claims 1-3, 5-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, an optical modulation device having all the claimed features of applicant's instant invention, specifically including: a nano-antenna area facing the mirror area, and comprising  a plurality of nano-antennas each of which linearly extend in a second direction that is perpendicular the first direction, to form a plurality of intersections between the plurality of mirror members and the plurality of nano-antennas that correspond to a plurality of pixel areas; an active area located between the mirror area and the nano-antenna area that are stacked in a third direction perpendicular to the first direction and the second direction, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872